Citation Nr: 0320141	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  99-04 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to November 
1945.  The record reflects that his plane was shot down and 
that he was a prisoner of the German government from August 
1943 to May 1945.  The veteran died in October 1994.

The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In August 2000, the case was remanded 
to the RO for further action.  The case was returned to the 
Board and in a February 2003 decision, service connection for 
the cause of the veteran's death was denied.  Pursuant to a 
stay imposed by the U.S. Court of Appeals for the Federal 
Circuit on the adjudication of claims for DIC benefits under 
38 U.S.C. § 1318, consideration of this issue was deferred.  
Additionally, consideration of the issue of entitlement to 
DEA benefits under 38 U.S.C. Chapter 35 was also deferred.  
The case is again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.

2.  The veteran was a former prisoner of war.

3.  The veteran died in October 1994.  

4.  The veteran was not evaluated totally disabled for at 
least 10 continuous years immediately preceding death.  

5.  The appellant has not specifically alleged clear and 
unmistakable error (CUE) in any prior final decision.

6.  The veteran did not die due to service connected 
disability.

7.  The veteran was not in receipt of a total and permanent 
disability evaluation due to service-connected disability at 
the time of his death.


CONCLUSIONS OF LAW

1.  The appellant has not met the requirements for 
eligibility to DIC benefits under 38 U.S.C. § 1318.  
38 U.S.C.A. § 1318 (West 1991 & 2002); 38 C.F.R. § 3.22 
(1999); 38 C.F.R. § 3.22 (2002); 65 Fed. Reg. 3,388 (2000).

2.  The appellant has not met the requirements for 
eligibility for DEA benefits under 38 U.S.C. Chapter 35.  
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

DIC benefits

In September 2001, the claimant was advised that a stay 
ordered by the U.S. Court of Appeals for the Federal Circuit 
on the adjudication of claims for DIC benefits under 
38 U.S.C. § 1318.  The Court has revised the stay of 
38 U.S.C. § 1318 claims directing VA to process all DIC 
claims, including "hypothetical entitlement" claims under 
38 U.S.C. § 1318, except for claims to reopen on grounds of 
new and material evidence.  National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003).  Under the Court's order, the 
Board can now begin appellate review of the appellant's 
claim.

DIC benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if the veteran's death is 
service connected when the veteran was in receipt of or for 
any reason was not in receipt of but would have been entitled 
to receive compensation at the time of death for a service-
connected disability that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death.  
38 U.S.C.A. § 1318 (West 1991).  

In November 1999, Veterans Millennium Health Care And 
Benefits Act was enacted.  This Act amended 38 U.S.C. 
§ 1318(b) to provide that DIC benefits shall be paid to a 
deceased veteran's surviving spouse if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated as totally disabling 
for a period of not less than one year immediately preceding 
death.  Pub. L. No. 106-117 (Nov. 30, 1999), 38 U.S.C.A. 
§ 1318(b) (West 2002).  

The applicable VA regulations that implement 38 U.S.C. § 1318 
are found at 38 C.F.R. § 3.22.  Benefits are available when 
the veteran's death is not service connected and the veteran 
was in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of but would have been entitled to 
receive compensation at the time of death for service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of 10 or more years immediately preceding death.  
38 C.F.R. § 3.22 (1999).


An interpretive rule amending 38 C.F.R. § 3.22 was published 
in January 2000.  65 Fed. Reg. 3,388 (2000).  A regulatory 
amendment implementing the change made by the Veterans 
Millennium Health Care And Benefits Act was published at 65 
Fed. Reg. 43699 (July 14, 2000).

Currently, 38 C.F.R. § 3.22 provides that where a veteran 
died of non-service-connected causes, VA will pay death 
benefits as if the veteran's death were service-connected if 
the veteran was receiving or was entitled to receive 
compensation for service-connected disablement that was rated 
by VA as totally disabled for a continuous period of at least 
10 years immediately preceding death, or was rated as totally 
disabled for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  Entitled 
to receive means that at the time of death, the veteran had 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because VA was paying the 
compensation to the veteran's dependents; VA was withholding 
the compensation to offset an indebtedness; the veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date; the 
veteran had not waived retired or retirement pay in order to 
receive compensation, or VA was withholding payments.  
38 C.F.R. § 3.22 (2002).

During the pendency of the appellant's claim, 38 U.S.C. 
§ 1318 was amended.  Pub. L. No. 106-117 (Nov. 30, 1999).  
Additionally, 38 C.F.R. § 3.22 was also changed.  65 Fed. 
Reg. 3,388 (2000), 65 Fed. Reg. 43,699 (2000).  The appellant 
is entitled to have her claim considered under both the 
original and revised provisions of the statute and 
regulation, and have the most favorable provisions applied to 
her claim.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  She 
has not been advised of the new law or regulations in the 
statement of the case or a supplemental statement of the 
case.  Normally, where the law changes during the course of 
an appeal, the Board must determine which law, the old or the 
new, is more favorable to the claimant and apply the law more 
favorable to the case.  VAOPGCPREC 11-97; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This determination 
depends on the facts of the particular case and, therefore, 
is made on a case-by-case basis.  VAOPGCPREC 11-97.  

The veteran died in 1994 and the appellant initiated her 
claim in 1998.  The veteran was a prisoner of war.  However, 
he died prior to September 30, 1999.  Therefore, the 
provisions of the Veterans Millennium Health Care And 
Benefits Act related to entitlement to DIC benefits for 
former prisoners of war rated as totally disabled for one 
year prior to death are not applicable to the appellant's 
claim.  Pub. L. No. 106-117 (Nov. 30, 1999), 38 U.S.C.A. 
§ 1318(b) (West 2002); 65 Fed. Reg. 43,699 (2000).  

The revisions made by the January 2000 interpretive rule are 
not substantive in nature.  Rather they merely restate VA's 
position that 38 U.S.C. § 1318 does not authorize, and has 
never authorized, any "hypothetical entitlement" to 
compensation.  Prior to this there had been a concept 
explored in case law that 38 U.S.C. § 1318 authorized a 
"hypothetical entitlement" to compensation and thus to DIC.  
See Marso v. West, 13 Vet. App. 260 (1999).  However, the 
regulations that were published and became effective January 
21, 2000, specified that 38 U.S.C. § 1318 does not authorize, 
and has never authorized, any "hypothetical entitlement" to 
compensation.  65 Fed. Reg. 3,388 (January 21, 2000).  

Since the provisions of the Veterans Millennium Health Care 
And Benefits Act related to former prisoners of war are not 
applicable to the appellant's claim, the interpretive changes 
to 38 C.F.R. § 3.22 are not substantive in nature, and 
38 U.S.C. § 1318 has never authorized hypothetical 
entitlement to DIC benefits, there is no need to remand this 
case to the RO for consideration of the change in law or 
regulations.  


The provisions of 38 C.F.R. § 3.22 in effect at the time the 
appellant initiated her claim provided that entitlement to 
DIC benefits may be established if the veteran was for any 
reason not in receipt of but entitled to receive compensation 
at the time of death for service connected disability rated 
as totally disabling for a period of at least 10 years 
immediately prior to death.  As noted above, 38 U.S.C. § 1318 
does not authorize, and has never authorized, any 
"hypothetical entitlement" to compensation.  Therefore, 
"hypothetical entitlement" need not be considered.  The 
revised regulations also provide that entitlement to DIC 
benefits may be established if the veteran was receiving or 
was entitled to receive compensation for service-connected 
disablement that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  The revised regulation specifically enumerates those 
instances where the veteran would be entitled to receive 
compensation but was not in receipt of such compensation.  
None of those instances are applicable to this case.  Since 
"hypothetical entitlement" is not authorized under 
38 U.S.C. § 1318, neither version of 38 C.F.R. § 3.22 is more 
advantageous to the appellant.  38 C.F.R. § 3.22 (1999); 
38 C.F.R. § 3.22 (2002); 65 Fed. Reg. 3,388 (January 21, 
2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Entitlement to 38 U.S.C. § 1318 benefits can be established: 
(1) by meeting the statutory duration requirements for a 
total disability rating; or (2) by showing that such 
requirements would have been met but for clear and 
unmistakable error in a previous rating decision.  National 
Organization of Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

The veteran was service connected for post traumatic stress 
disorder (PTSD) rated as 50 percent disabling effective from 
September 1976.  A Board decision in August 1987 denied an 
increased rating for PTSD.  A June 1988 Board decision 
granted service connection for traumatic arthritis of the 
dorsolumbar spine.  A June 1988 rating decision implemented 
that decision and assigned a 10 percent disability rating 
effective from October 1986.  The combined disability rating 
was 50 percent from September 1976 and 60 percent disabling 
from October 1986.  No finding of total disability due to 
unemployability from service connected disability was made 
during the veteran's lifetime.  Therefore, the veteran did 
not have a total disability rating for a period of at least 
10 years prior to his death.  

The record does not indicate that the appellant has 
specifically alleged that there was clear and unmistakable 
error in any final rating decision or Board decision.  As the 
appellant has not raised the issue of clear and unmistakable 
error in a prior final decision, no further action or 
consideration is warranted with respect to this.  National 
Organization of Veterans' Advocates Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

The veteran was a former prisoner of war.  At the time of his 
death in 1994, he only had the two service connected 
disabilities with a combined disability rating for these 
disabilities of less than 100 percent, and thus did not have 
a total disability rating for a period of at least 10 years 
prior to his death.  Therefore, the appellant does not meet 
the basic eligibility requirements for entitlement to DIC 
benefits under the provisions of 38 U.S.C. § 1318.  
Accordingly, the claim must be denied.  38 U.S.C.A. § 1318 
(West 1991 & 2002); 38 C.F.R. § 3.22 (1999); 38 C.F.R. § 3.22 
(2002); 65 Fed. Reg. 3,388 (2000); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law). 

DEA benefits

For the purposes of DEA benefits under 38 U.S.C. Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§ 3501 (West 2002); 38 C.F.R. § 3.807(a) (2002).

As noted above, the veteran died many years after service.  
Service connection for the cause of the veteran's death was 
denied in the Board's February 2003 decision.  Since service 
connection has not been established for the cause of the 
veteran's death, the veteran did not die due to service 
connected disability.  Additionally, as noted above, at the 
time of the veteran's death, service connection was in effect 
for PTSD rated as 50 percent disabling and traumatic 
arthritis of the dorsolumbar spine rated as 10 percent 
disabling.  The combined disability rating for the veteran's 
service-connected was 60 percent.  Therefore, he was not in 
receipt of a permanent total disability evaluation due to 
service-connected disability at the time of his death.

The veteran did not die due to service connected disability 
and he was not in receipt of a permanent total disability 
rating due to service-connected disability at the time of his 
death.  Under these circumstances, the appellant does not 
meet the basic eligibility requirements for entitlement to 
DEA benefits under 38 U.S.C. Chapter 35.  Therefore, the 
claim must be denied.  38 U.S.C.A. § 3501 (West 2002); 
38 C.F.R. § 3.807(a) (2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Veterans Claims Assistance Act

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
However, this is a case where the eligibility requirements 
for the benefits sought are not met.  Accordingly, the law is 
determinative of the issues on appeal.  There is no further 
evidence to be developed.  Therefore, the VCAA which governs 
the development of evidence for VA claims and appeals is not 
applicable to this case, and no further action is necessary 
for compliance with the VCAA.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).  


ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318 is denied.

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C. Chapter 35 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

	
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

